         Case 5:16-cr-00047-EJD Document 189 Filed 08/27/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                  Honorable Edward J. Davila
                                    Courtroom 1 - 5th Floor

      TITLE: USA v. JONATHAN CHANG & GRACE CHANG
               CASE NUMBER: 16-cr-00047-EJD
                                 Minute Order and Trial Log
Date: 8/27/2019
Time in Court: 8:36-10:00am,10:27-11:08,11:17-11:28,11:34am-1:25pm,1:37-2:30pm
 (TOTAL time: 5 Hrs. )
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Patrick Delahunty, Sarah Griswold
Also present: Agent Mark Matulich
Defendant Attorney(s) present: Julia Jayne, Christopher Cannon, Matthew Laws
Also present: Jonathan and Grace Chang (out of custody)
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 8)

Further Jury Trial held testimony heard, and evidence entered. Both Government and Defendants
rest. Further Jury Trial set for Wednesday 8/28/2019 at 9:00 am with Counsel only. Jury to
return on Thursday 8/29/2019 at 8:30 for closing arguments.

Please see trial log attached.

The following exhibits are marked for IDENTIFICATION:
Plaintiffs: 1162(pg.2), 196, 197

Defendants: None

The following exhibits are ADMITTED into evidence:
Plaintiffs: 196

Defendants: None




                                                                                   Adriana M. Kratzmann
                                                                                       Courtroom Deputy
                                                                                        Original: E-Filed
      Case 5:16-cr-00047-EJD Document 189 Filed 08/27/19 Page 2 of 4




                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                         HONORABLE EDWARD J. DAVILA

               Case Name: USA v. Jonathan Chang & Grace Chang
                          Case No: 5:16cr00047EJD

                                    TRIAL LOG

TRIAL DATE: 8/27/2019           REPORTER(S):                          CLERK:
                                Irene Rodriguez                       Adriana M. Kratzmann

PLF   DEFT     TIME       DESCRIPTION


              8:36 am     Jury seated. Court in session.

      DX      8:36 am     W#8 resumes the stand and direct examination continues

CX            8:43 am     Cross examination begins of W#8 by AUSA Sara Griswold

EX                        IDENTIFIED – Ex 1162 pg.2

EX                        ADMITTED – Ex 196

EX                        IDENTIFIED - 197

      RDX     9:40 am     Re-direct examination of W#8 begins by Counsel Julia Jayne

RCX           9:50 am     Re-cross examination of W#8 begins by AUSA Sarah Griswold

      RRD     9:55 am     Re Re-direct examination of W#8 begins by Counsel Julia Jayne
      X
              9:55 am     W#8 testimony concludes and witness steps down

              9:56 am     Defense reads to Jury the stipulation as to Eva Pan and her testimony

              9:57 am     Jury takes recess

              9:58 am     Court in session outside presence of Jury

              10:00 am    Court takes 15 min recess



                                           2
      Case 5:16-cr-00047-EJD Document 189 Filed 08/27/19 Page 3 of 4




TRIAL DATE: 8/27/2019          REPORTER(S):                          CLERK:
                               Irene Rodriguez                       Adriana M. Kratzmann

PLF   DEFT     TIME      DESCRIPTION


              10:21 am   Court in session outside presence of Jury Defense Counsel informs the
                         Court that Defendants will not testify
              10:24 am   Court conducts voir dire of defendants and confirms defendants’ rights
                         re testifying in the case
              10:27 am   Court takes recess

              10:48 am   Court in session outside presence of Jury with Counsel regarding
                         forfeiture proceedings – all parties waive their rights to this Jury
                         addressing forfeiture proceedings
              11:00 am   Jury seated. Court in session

              11:01 am   Government rests its case in chief

              11:01 am   Defendants’ rests their case in chief

              11:01 am   Government informs Court that there is no rebuttal evidence

              11:05 am   Jury excused for the day and to return tomorrow at 9:30 am 8/28/2019

              11:05 am   Court in session outside presence of Jury

              11:08 am   Court takes recess

              11:17 am   Court in session outside presence of Jury

              11:18 am   Defense Counsel just filed their Rule 29 Motion (Dkt.187 filed
                         8/27/2019)
              11:28 am   Court takes brief recess

              11:31 am   Court in session outside presence of Jury

              11:34 am   Court takes recess till 12:20 pm

              12:29pm    Court in session outside presence of Jury – Court hears oral argument re
                         Defendants Rule 29 Motion



                                          3
      Case 5:16-cr-00047-EJD Document 189 Filed 08/27/19 Page 4 of 4




TRIAL DATE: 8/27/2019         REPORTER(S):                        CLERK:
                              Irene Rodriguez                     Adriana M. Kratzmann

PLF   DEFT     TIME     DESCRIPTION


              1:22 pm   Court finds there is sufficient evidence that was presented to the jury
                        regarding the Rule 29 Motion – Court DENIED the motion
              1:25 pm   Court takes recess

              1:37 pm   Court in session outside presence of Jury finalizing jury instructions

              2:25 pm   Court makes inquiry of defendants regarding their waiver of presence at
                        the charging conference on Wednesday 8/28/2019. Defendants waive
                        their appearance tomorrow.
              2:30 pm   Court adjourned for the day. Further Charging Conference set for
                        tomorrow Wednesday 8/28/2019 at 9am and Jury to be contacted to
                        notify change in schedule and that they are to appear on Thursday
                        8/29/2019 at 8:30 am for closing arguments. Courtroom Deputy
                        confirmed contacting all jurors of schedule change.




                                         4
